Taft, C. J.
A town may support one of its paupers in an adjoining or other _ town. The towns represented by the orator, have the right to support their paupers in the poor house of the association in the defendant town. "While a pauper of one town is kept and supported by it in another town, it is in law, a resident of the town supporting it. The atmosphere of the latter town, in legal effect, envelops the pauper as fully and thoroughly as if the pauper was kept in the town liable for its support. Barnet v. Ray, 33 Vt. 205; Leicester v. Brandon, 65 Vt. 544; Sandgate v. Rupert, 67 Vt. 258.
The paupers of school age of the towns represented by the orator who are kept at the poor house in Sheldon are in contemplation of law, residents of the towns respectively supporting them and are not residents of Sheldon. Not being residents of Sheldon, that town is under no duty to support them in any re*128spect nor to furnish them educational privileges. The school directors in Sheldon may receive them into the Sheldon schools in the manner and under such terms and restrictions as they deem best, and the school directors of the towns from which the paupers are sent to Sheldon, may provide for the instruction of such pauper pupils in the public schools of Sheldon, and may pay for such instruction. Y. S. 688-9. If the authorities of the town of Sheldon are not obliged to receive such pauper pupils, then it is the duty of the towns from which the paupers are sent, to make provision for their education.

Decree reversed, and cause remanded with direction to dismiss the bill. The costs in the Court of Chancery to be there determined.